Citation Nr: 0414136	
Decision Date: 06/02/04    Archive Date: 06/10/04	

DOCKET NO.  92-08 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Jeffery J. Wood, Attorney



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from June 1943 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA) which 
denied the veteran's claim for service connection for post-
traumatic stress disorder (PTSD).  A March 1999 Board upheld 
the RO's decision.  

In November 2000,  the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's March 1999 
decision and remanded the case to the Board for additional 
development and readjudication.  In August 2000 the Board 
remanded the claim to the RO for compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA) and development of the 
evidence regarding claimed sexual assault as a stressor for 
PTSD in accordance with VA Adjudication Procedures Manual 
M21-1, Part III, paragraph 5.14c and the Court's decision in 
Patton v. West, 12 Vet. App. 272, 277 (1999).  The remand 
requested development of the evidence to substantiate the 
veteran's contention that PTSD was also the result of a 
combat-related stressor.  

While the case was in remand status at the RO, the veteran 
submitted evidence documenting his receipt of the Combat 
Action Ribbon as a result of combat participation in service.  
Accordingly, the Board remanded the appeal again in July 2003 
in order for the veteran to undergo a VA psychiatric 
examination to ascertain whether he had PTSD related to 
service.  A VA examination was performed in February 2004 
pursuant to the remand.  The RO subsequently continued its 
prior denial of service connection for PTSD and returned the 
case to the Board for further review on appeal.  


FINDINGS OF FACT

1.  The veteran had combat service in World War II.  

2.  The veteran is not shown to currently have PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.304(f) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter - the VCAA  

The Veterans Claims Assistance Act of 2000 redefines VA 
obligations with respect to notice and duty to assist.  
Regulations implementing the VCAA were issued in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  It 
appears that although the veteran's claim was filed before 
November 9, 2000, the VCAA is applicable in this case because 
the matter remains pending before the Board and is therefore 
not yet final.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  

In the present case, the statement of the case and 
supplemental statements of the case set forth the law and 
regulations that are applicable to the appeal and explain why 
the RO denied the claim.  The March 2003 and February 2004 
supplemental statements of the case contain the text of the 
VCAA regulations.  

In addition, the RO sent a letter to the veteran in February 
2002 which explained the expanded VA notification and duty to 
assist obligations under the VCAA.  In particular, the letter 
informed him that private or VA medical records would be 
obtained if he provided the names and addresses of all 
sources of treatment and the approximate dates of treatment.  
The letter explained that the RO would help him obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  

The decision of the United States Court of Appeals for 
Veterans' Claims in Pelegrini, supra, held, in part, that a 
VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  The decision specified that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant of the 
information and evidence that VA will seek to provide; (3) 
inform the claimant of the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  

The new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
above-cited RO communications advised the claimant that 
he could submit additional evidence and he has been 
given other opportunities to do so.  

VA believes that the Pelegrini decision is incorrect as it 
applies to claims where the initial AOJ decision was made 
before the enactment of the VCAA and is pursuing further 
judicial review on this matter, as in the present case.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error.  

The timing of the February 2002 VCAA notice letter does not 
comply with the express requirements of the law as found by 
the CAVC in Pelegrini.  However, all the VCAA requires is 
that the duty to notify be satisfied and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error in the present 
case.  While the notice was not furnished before the first 
AOJ adjudication of the claim, it was issued before the 
transfer and certification of the case to the Board, and its 
content complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After notice was provided, the 
case was readjudicated and two additional supplemental 
statements of the case were provided to the veteran.  The 
veteran has been given every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices in the same manner as if the notice had been timely 
sent.  Therefore, notwithstanding Pelegrini, deciding the 
appeal at the present time will not result in prejudice to 
the veteran.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

In the present case, all known Government evidence has been 
obtained.  The veteran has undergone multiple VA examinations 
in connection with his claim.  The veteran has been given an 
opportunity to identify all other medical providers and 
submit available documentation related thereto.  He has 
presented argument and evidence at several VA hearings.  The 
Board is not aware of any relevant evidence for which 
reasonable procurement efforts have not been made.  
Furthermore, VA is not required under the VCAA to provide 
assistance to a claimant if no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the claimant in substantiating his claim, the VCAA does not 
apply).  Accordingly, the Board finds that the requirements 
of the VCAA have been satisfied.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Accordingly, a remand of 
the appeal for further action in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 541 (1991).  Adjudication of the claim may proceed, 
consistent with the VCAA.  

Legal criteria 

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2003).  

A personality disorder is not a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2003).  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(d) (2003); see Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).  

A VA regulation, 38 C.F.R. § 3.304(f), sets forth the 
substantive elements required to establish service connection 
for PTSD.  The version of the regulation in effect before 
March 7, 1997, provided that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation was accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f).

Effective March 7, 1997, the regulation was amended to read 
as follows:  

Service connection for PTSD requires 
medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this 
chapter, a link, established by medical 
evidence, between current symptoms and an 
in-service stressor; and credible 
supporting evidence that the claimed 
inservice stressor actually occurred.  If 
the evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is consistent with the 
circumstances, conditions, and hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions and hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (effective March 7, 1997).  Authority: 
38 U.S.C.A. § 1154(b) (West 1991); See also Anglin v. West, 
11 Vet. App. 361, 367 (1998); Cohen v. Brown, 10 Vet. App. 
128 (1997).  

When a change occurs in an applicable statute or regulation 
after a claim has been filed but before a final decision has 
been rendered, the Board must apply the version which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Factual Background  

Service Department records show that the veteran's World War 
II service included duty in the Pacific Theater of Operations 
and that his decorations include the Combat Action Ribbon.  
Service medical records contain no reference to complaints or 
findings of psychiatric abnormality. 

VA medical records show that the veteran was admitted to a VA 
hospital in July 1950 in a mildly depressive state.  He 
reported a history of a very poor home background, of having 
had a series of homosexual and heterosexual relationships 
attended with guilt feelings, and of inability to get along 
with other men during service.  He was easily irritated and 
somewhat unstable emotionally.  The veteran was discharged in 
November 1950 with a final diagnosis of passive dependency 
reaction.  The external precipitating stress was 
characterized as mild.

The veteran underwent a VA psychiatric examination in January 
1982.  He offered very little in the way of psychiatric 
symptoms.  On examination he showed a tendency to be a 
hypomanic.  There was no Axis I diagnosis.  The Axis II 
diagnosis was atypical personality disorder.  

In a June 1982 statement, Dr. L. M. Z. related that the 
veteran had consulted him in the spring of 1963 for a nervous 
problem and that treatment had been given.  No records were 
available.

The record contains a number of documents from officials of 
the Catholic church showing that the veteran's August 1962 
marriage was decreed in January 1971 to be null and void 
because of mental illness by the veteran which rendered him 
incapable of entering into a contract of marriage.  The 
sentence of the tribunal cited statements by two 
psychiatrists who expressed the opinion that the veteran 
suffered from longstanding psychiatric illness of a psychotic 
nature, probably paranoid schizophrenic reaction.  A July 
1982 statement from an individual who had studied with the 
veteran related that the veteran had been told by a 
psychologist that he would not be a suitable candidate for 
the priesthood.

Statements dated in 1984 from a number of persons who had 
served with him on Tinian Island during World War II provide 
general observations of the veteran and indicate that he 
appeared to be nervous or high strung, that he showed some 
inappropriate behavior during service, and that he was a 
driver for Lieutenant M.

Several statements dated in 1991 and 1992 are of record from 
a private psychiatrist, Dr. S, to the effect that since a 
traumatic incident in service involving molestation by a 
commanding officer, the veteran had had problems with his 
personal life, including inability to complete training for 
the priesthood, inability to sustain a relationship, and 
problems at work due to his temper and impatience.  The 
veteran had had flashbacks of the incident as well as 
nightmares, depression and auditory hallucinations.  The 
current diagnoses were chronic PTSD and atypical psychosis.  

At a VA psychiatric examination in June 1991, the veteran 
complained that a sexual assault in the Navy was still 
bothering him and that he had flashbacks and nightmares.  The 
veteran struck the examiner as very dependent.  He related 
that in 1945, when he was 18, a Naval officer had fondled him 
3 or 4 times but that they had had no homosexual contact.  
When this became known, the officer was removed.  The veteran 
related that he would have flashbacks of the incident while 
sitting on the porch.  The examiner expressed the initial 
opinion that the stressor was not sufficient for the 
diagnosis of PTSD but that a diagnosis of atypical psychosis 
in remission was warranted.  He reported that the sexual 
encounter in service was not his first experience of that 
kind and that he had been approached in the same manner by a 
cousin while he was a child.  The examiner believed that the 
veteran's preoccupation with sex, his rumination over the 
homosexual contact during service and a similar episode in 
childhood, a history of sexual misconduct during his brief 
marriage, and harassment while on the job suggested that a 
diagnosis of sexual disorder not otherwise specified might be 
indicated.  Psychological testing did not support a diagnosis 
of PTSD.  On review of the psychological examination 
findings, the psychiatrist reaffirmed his diagnoses of 
atypical psychosis and personality disorder.

The veteran underwent VA psychological testing in December 
1993.  The current profile was consistent with the 1991 
profile.  The examiner concluded that although it did not 
appear that the veteran was exaggerating the significance of 
the event with a Navy officer, it did not appear 
diagnostically that the event should qualify as a traumatic 
stressor associated with a PTSD pattern, as distinguished 
from representing a critical event in the life of an 
individual who was chronically neurotically dysfunctional and 
prone to obsessive-compulsive patterns, particularly 
associated with sexuality.  The Axis I diagnostic impressions 
were obsessive-compulsive neurosis and associated sexual 
disorder not otherwise specified.  The Axis II impression was 
schizotypal personality disorder.  The examiner found it 
difficult to view the event of fondling as sufficiently 
distressing to appear "life-threatening" to someone who is 
not predisposed to psychologic disorder by a significant 
element of neurosis.  The examiner stated further that other 
deficits suggested that significant psychological factors 
other than those associated with the traumatic event were 
involved in the veteran's case.

The veteran underwent a VA psychiatric examination in 
February 1994.  Symptoms of PTSD were not elicited.  The 
veteran ruminated over his underachievements and failures and 
was obsessed with the incident during service.  The diagnoses 
on Axis I and II were obsessive-compulsive neurosis and 
schizotypal personality disorder, respectively.  

An October 1995 statement from a private psychiatrist, Dr. 
M., related that he and a psychologist had evaluated the 
veteran in June 1995 and again in July 1995.  Those studies 
had led to an assessment that the veteran had experienced the 
invasive and abusive incidents he had described in service 
and that the veteran had a history of demonstrable "PTSD-the 
like symptoms," including increased levels of anxiety, 
increased guardedness and hypervigilance, and decreased 
ability to deal with closeness and personal relationships.  
They concluded that these symptoms would not be expected to 
be longstanding except in individuals who previously carried 
a burden of past psychological pathology.  The Axis I 
diagnoses were chronic major depression, PTSD, and 
compromised social function, preadolescent, without specific 
identifiable cause.  The Axis II diagnosis was mixed 
personality disorder.

The veteran underwent an examination by a board of VA 
psychiatrists in October 1997.  He claimed to have flashbacks 
about the incident in service.  There was no indication of 
other symptomatology to support a strong diagnosis of PTSD.  
The Axis I diagnosis was mood disorder, not otherwise 
specified, with features of compulsive behavior.  The Axis II 
diagnosis was schizotypal personality disorder, which was the 
primary diagnosis.  

VA outpatient treatment records governing the period of 
January 1997 are of record and show psychiatric treatment.  
The records do not contain a diagnosis of PTSD.

The veteran underwent a VA psychiatric examination in 
February 2004 pursuant to the July 2003 Board remand.  The 
examiner indicated that he had reviewed the veteran's file 
and prior evaluations.  The report contained a lengthy and 
graphic description of involuntary sexual activity imposed on 
the veteran by Lieutenant M.; for purposes of the 
examination, the examiner assumed that the incident had 
occurred.  The examiner was unable to attribute any symptoms 
to PTSD.  The Axis I diagnosis was probable psychotic 
disorder with no evidence of an affective disorder or anxiety 
disorder.  The examiner commented that PTSD was not a 
diagnosis for the veteran and that the veteran's clinical 
history was best accounted for by a psychotic disorder.  He 
expressed the conclusion that it was not at least as likely 
as not that the veteran's symptoms had their onset in service 
or were related to an event that occurred in service.



Analysis

Despite wording differences, both the pre-March 1997 and the 
post March 1997 versions of 38 C.F.R. § 3.304(f), require 
medical evidence of the existence of PTSD, an adequate in-
service stressor for PTSD, and a medical link establishing a 
nexus between the two.  As to current disability, the earlier 
version requires a clear diagnosis of the condition while the 
newer version requires that a diagnosis be made in accordance 
with 38 C.F.R. § 4.125(a), which specifies that the criteria 
found in the Diagnostic and Statistical Manual of Mental 
Disorders of the American Psychiatric Association, 4th 
Version (DSM-IV), be satisfied.  Under the circumstances of 
the case, neither version of the regulation is more favorable 
to the claim than the other.  See Karnas, Id.  

The stressor events cited by the veteran as the cause of his 
current claimed PTSD are limited to several incidents of 
sexual molestation reportedly committed by an officer, 
Lieutenant M. on Tinian island during combat operations 
during WW II.  

Adjudication of a PTSD claim requires evaluation of the 
evidence in light of the place, type, and circumstances of 
service.  If the veteran's service involved actual combat 
with the enemy, he is entitled by virtue of 38 U.S.C.A. 
§ 1154(b) (West 1991) to have his claim reviewed under a 
relaxed evidentiary standard.  Where it is determined that 
the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, his lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their occurrence, and no further development 
or corroborative evidence will be required, provided that the 
veteran's testimony is "satisfactory" and "consistent with 
the circumstances, condition, or hardships of such service."  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  Where it is not so 
determined, allegations regarding the occurrence of stressful 
events in service must be corroborated by "credible 
supporting evidence" and must not be contradicted by service 
records.  38 C.F.R. § 3.304(f) (2001);  Doran v. Brown, 6 
Vet. App. 283, 289 (1994);  Zarycki, Id.  See also Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996);  Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  The question of whether PTSD 
stressor events actually occurred is factual in nature, and 
VA adjudicators are not bound to accept uncorroborated 
accounts of stressors or medical opinions based upon such 
accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd 
on reconsideration, 1 Vet. App. 406 (1991);  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  

Evidence to support a finding that a veteran engaged in 
combat may include the veteran's own statements and an 
"almost unlimited" variety of other types of evidence.  
Gaines v. West, 11 Vet. App. 353 (1998).  In the present 
case, the veteran has submitted documents showing that he 
received the Combat Action Ribbon, a decoration that on it's 
face establishes participation in combat against the enemy.  
The Board therefore believes that the veteran is entitled to 
have his accounts of sexual molestation in service accepted 
for purposes of adjudicating his PTSD claim without 
independent corroboration.  Although there has been some 
discrepancy in the information he has provided on various 
occasions concerning certain details of the reported 
incidents, the record does not contain the clear and 
convincing evidence required to rebut the § 1154(b) 
presumption.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
Collette v Brown, 82 F.3d 389 (1996).  

The Board thus finds that the veteran is a combat veteran 
whose claim must be decided under the relaxed evidentiary 
standard.  The reduced evidentiary burden, however, applies 
only to the question of service incurrence and not to the 
questions of either current disability or nexus to service, 
both of which require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

The medical evidence is conflicting concerning the diagnosis 
and etiology of the veteran's post service psychiatric 
disability.  The medical evidence that supports the claim 
consists of statements prepared by Dr. S. and Dr. M. which 
contain a diagnosis of PTSD.  Contradictory findings are 
found in VA examination and treatment records that contain 
several conclusions that the veteran's symptomatology 
represents variously diagnosed forms of personality disorder 
and a psychosis rather than PTSD.  

The Court has stated that in evaluating the probative value 
of medical evidence:  

t]he probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App 171 (1991).  

The Board finds that the VA medical opinions which reject a 
diagnosis of PTSD have greater probative value than the 
private medical opinions of Dr. S. and Dr. M.  In addition to 
being greater in number, the VA opinions reflect far more 
actual clinical contacts with the veteran and span a greater 
period of time; to that extent, they provide a clearer 
picture of the veteran's symptomatology throughout the period 
of more than 20 years since the veteran first raised a 
question as to the presence of PTSD.  More importantly, the 
analysis of the symptomatology in light of the diagnostic 
criteria for PTSD contained therein are lengthy and detailed.  

The statements of Dr. S., cite only a few symptoms of PTSD 
and do not adequately explain how those symptoms add up to a 
diagnosis of PTSD under the criteria set forth under any 
version of the Diagnostic and Statistical Manual of Mental 
Disorders of the American Psychiatric Association.  The 
analysis of Dr. M. is deficient for the same reason, citing 
only "PTSD-like symptoms" to support the diagnosis.  The VA 
opinions that specifically attribute the veteran's various 
symptoms to either a psychosis or an underlying personality 
disorder are not refuted by either Dr. S., or Dr. M., both of 
whom acknowledge the presence of severe non-PTSD psychiatric 
pathology.  The Board may properly reject medical opinions 
that are based on an inaccurate factual premise or on an 
examination of limited scope, or where the basis for the 
opinion is not adequately stated.  See Reonal v. Brown, 5 
Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); 
Guerrieri , Id.  

The veteran's own allegations regarding the nature and cause 
of his psychiatric disability have no probative value and are 
entitled to no weight in deciding the claim.  As a general 
rule, lay assertions regarding medical matters such as 
diagnosis or etiology of a disability have no probative value 
since lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Voerth v. West, 13 Vet. App. 117 (1999); see Bostain 
v. West, 11 Vet. App. 124, 127 (1998) ("lay testimony . . . 
is not competent to establish, and therefore not probative 
of, a medical nexus"); Routen v. Brown, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  It is clear 
that the veteran has no professional medical expertise that 
would enable him to diagnose his condition.  The law is well 
established that where a claim involves issues of medical 
fact, such as causation or diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Furthermore, the Court has specifically held that a 
veteran is not competent to provide medical opinion 
diagnosing himself with PTSD.  See Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991); Contreras v. Brown, 5 Vet. App. 492 
(1993).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  

On the basis of the foregoing analysis of the medical 
evidence, the Board must conclude that the veteran does not 
have PTSD and that his current psychiatric disability results 
instead from a variously-diagnosed psychosis and an 
underlying personality disorder.  The psychosis is described 
as longstanding in nature but is not shown to have had its 
onset in service or to be related to service.  The credible 
and probative evidence, which consists of multiple VA 
psychiatric evaluations, is consistent in ruling out a 
diagnosis of PTSD.  The veteran underwent an examination by a 
panel of three psychiatrists in October 1997 which led to a 
diagnosis of a mood disorder.  Since the veteran was claiming 
PTSD on the basis of sexual assault and had not previously 
been examined under the DSM-IV criteria, the veteran was 
reexamined in February 2004 for the express purpose of 
determining whether he had PTSD associated with the incidents 
of molestation in service, and that evaluation resulted in 
unequivocal conclusions that the veteran did not have 
symptoms of PTSD and that it was as likely as not that his 
disability was not related to the events in service.  

The February 2004 report contains a review of the entire 
record and an evaluation of the veteran that is highly 
probative regarding the conclusion that the veteran does not 
currently have PTSD.  Most significantly, the examiner, as 
requested, accepted the veteran's claimed stressor incident, 
but did not believe that it "was intense enough or violent 
to then subsequently cause this current clinical picture" 
and that he "highly doubted that these several incidents. . 
. would be enough to provoke a chronic, enduring post-
traumatic stress disorder."  See West (Carleton) v. Brown, 7 
Vet. App. 70, 76 (1994) (the sufficiency of the asserted PTSD 
stressor(s) is a medical question requiring assessment by a 
mental-health professional).  The report commented 
specifically on the presence or absence of the symptoms 
necessary to establish a diagnosis of PTSD.  The examiner 
discussed the veteran's history and his complaints and 
concluded that PTSD was not the proper diagnosis.  The 
examiner felt that the veteran had a psychotic disorder that 
accounted for his clinical history and that he had relative 
disturbed emotional symptoms throughout much of his life, but 
he did not think they could be accounted for on the basis of 
the sexual incident described in service.  It was the 
examiner's opinion that it was not at least as likely as not 
that the veteran's symptoms had their onset in service nor 
did it appear to be related to an event from service.  The 
examiner related that he had reviewed the veteran's record at 
length, both before and after the examination.  It is 
implicit that he reviewed the reports from Dr. S and Dr. M 
contained within the veteran's file in concluding that the 
veteran did not have PTSD.  This report adds further weight 
to the prior opinions asserting that the veteran does not 
have PTSD.  

In the absence of a current diagnosis of PTSD, there is no 
basis for the granting of service connection.  The existence 
of a current disability is the cornerstone of a claim for VA 
disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

Accordingly, based on the evidence of record and the 
foregoing analysis, and for the reasons and bases stated 
herein, the Board finds that a preponderance of the evidence 
of record is against the claim for service connection for 
PTSD.  Where a preponderance of the evidence is against a 
claim, the benefit of the doubt rule does not apply and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2002); see also 38 C.F.R. § 3.102 (2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



